U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-53838 PATHMARK CHARTER CORP. (Exact name of registrant as specified in its charter) Delaware 27-1159911 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o James B. Wootton 8405 Pulsar Pl Ste 157 Columbus, Ohio 43240 (Address of principal executive offices) (614)468-0198 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). þ Yes o No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: At August 11,2010 there were 3,000,000 shares of common stock outstanding. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item4(T). Controls and Procedures 9 PART II — OTHER INFORMATION 10 Item I. Legal Proceedings 10 Item IA. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 PART I — FINANCIAL INFORMATION Item1. Financial statements PATHMARK CHARTER CORP. (A Development Stage Company) Balance Sheet (unaudited) June 30, 2010 ASSETS Current Assets Cash $ TOTAL ASSETS $ LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities Accounts payable $ Stockholder note payable Due to stockholder Total liabilities Stockholder's Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.0001 par value; 100,000,000 shares authorized, 3,000,000 shares issued and outstanding Accumulated deficit ) Total stockholder's deficit ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ 1 PATHMARK CHARTER CORP. (A Development Stage Company) Statement of Operations (unaudited) Period from Three Months October 5, 2009 Ended (Inception) to June 30, 2010 June 30, 2010 Total Revenue $
